Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Chae publication wherein it discloses a method (see Figs. 1 - 3, 5 - 7, and ¶0027, "a following vehicle ( e.g., each of the remaining vehicles 10-2 to 10-5) travels while maintaining a preset following distance dl from a preceding vehicle, and the preset distance dl may be previously set by considering factors such as the purpose of group cruise or speed limit of the path the plurality of group-cruise vehicles 10-1 to 10-5 are traveling on following vehicles) 10-2 to 10-5 may follow their preceding vehicles while maintaining the preset following distance d1"), comprising: 
obtaining state sensor information and location sensor information of a target vehicle (see Figs. 1 - 3, 5 - 7, ¶0006, ¶0010, and ¶0035.  In particular, see Fig. 3 (120) and (140)) the state sensor information indicative of a vehicle state of the target vehicle, the location sensor information indicative of a location of the target vehicle (see ¶0010, and ¶0035, "The position information may include, for example, GPS information about the target vehicle 11, and the state information may include information about, for example, malfunction of components (such as a battery, motors, or sensors) of the target vehicle 11."  See also Abstract.)
Then Vladimerou and Yokota publications are introduced to combine with Chae’s cruise control following system, wherein one of a plurality of vehicles cruising in a group as the target vehicle is followed based on preset priorities of the plurality of vehicle, in order to cure the gaps that Chae has in disclosing the claimed invention.

Vladimerou is analogous with the claimed invention in that it relates to inter-vehicle distance control.  His work presents a collision avoidance system wherein the host vehicle tracks, via a line of sight sensor, a preceding vehicle traversing directly ahead of the host vehicle in the estimated road-lane and detects a speed of a slowest remote vehicle of the at least one identified remote vehicles. The host vehicle predicts a motion of the preceding vehicle based on the detected speed of the slowest remote vehicle and an inter-vehicle distance.  (See Figs. 1 – 3, and Abstract.)
Vladimerou further teaches obtaining one or more historical data points of vehicle state and vehicle location pairs from a database (See Figs. 1 – 3, and ¶0028, ¶0039, ¶0078, and ¶0080.  In particular, see ¶0028 and ¶0078, Vladimerou discusses a database which is selected based upon a designation of the shape and appearance of external objects to the vehicle.  Vladimerou’s system teaches the target vehicle as an external object to the vehicle.  Vladimerou further defines historical data points of the vehicle state and the vehicle location pairs by real-time tracking of vehicles, primarily by a described vehicle-to-vehicle data exchange in which the host vehicle 101 participates with the preceding vehicle 103.  Examiner interprets that the data being shared in this V2V exchange between vehicles, particularly in a rideshare system as described in ¶0078, is vehicle position.)
Yokotoa is analogous with the claimed invention in that it relates to inter-vehicle distance control and vehicle passing.   Yokota’s work presents a vehicle control apparatus which comprises a target vehicle determination system, wherein the 
Yokota further teaches controlling a vehicle system based on the behavior prediction of the target vehicle.  (See Figs. 1 - 2, ¶0021 - ¶0022, and ¶0035 - ¶0036.  In particular, see ¶0021 and ¶0035.)
However, the prior art does not teach, or suggest every element of independent claims 1, 7, and 13. As such, a person skilled in the art would not modify Chae in view of Vladimerou and further in view of Yokota, or any other combination thereof, to provide the method for obtaining traffic sensor information indicative of a traffic density in proximity to the target vehicle;
wherein the one or more historical data points of vehicle state and vehicle location pairs are selected from historical data points within a distance of the target vehicle, the distance determined based on the traffic density and the vehicle state of the target vehicle.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method for obtaining traffic sensor information indicative of a traffic density in proximity to the target vehicle;
wherein the one or more historical data points of vehicle state and vehicle location pairs are selected from historical data points within a distance of the target vehicle, the distance determined based on the traffic density and the vehicle state of the target vehicle.  
In particular, the prior art is silent in teaching, or suggesting a method for indicating traffic density in proximity to the target vehicle.          
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661    

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661